Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

2.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the transceiver module and the processing module in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  
Support for the transceiver module is found on page 34, second full paragraph. Examples of the transceiver module are recited in this paragraph for carrying out the recited function of claim 1. Examples of the processing module are recited on page 34, last full paragraph. The steps of the algorithm implementing the functions of the processing module are recited in figure 2D and throughout pages 13-26 of the specification as originally filed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim recites a computer program per se. Please see MPEP 2106.03:
Non-limiting examples of claims that are not directed to any of the statutory categories include: 
• Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shlomo et al (US 2018/0205481) in view of Patino et al (US 2013/0273964).
	Regarding claims 1 and 12-14, Shlomo discloses an apparatus, wireless communication device, method and computer instructions (claim 56), comprising: 
a transceiver module for transmitting and receiving wireless transmissions (Figures 11 and 19 discloses the transmitter and receiver components of the communication system. Paragraphs 0004 and 0008 discloses examples of the wireless communication devices. These devices, such as mobile phones comprise transceivers.); and 
a processing module (figure 25) configured to: 
control the transceiver module (figure 25), 
communicate with a further wireless communication device via the transceiver module, wherein the communication with the further wireless communication device is based on a transmission of data frames between the wireless communication device and the further wireless communication device (Figures 11 and 19 discloses the transmitter and receiver components of the communication system. Paragraph 0028: the method includes, for each frame, using at least one processor to distribute the plurality of data symbols over a 2D OTFS delay-Doppler frame by assigning each data symbol to its own unique 2D OTFS delay-Doppler frame location,), 
wherein each data frame is based on a two-dimensional grid in a time-frequency plane having a time dimension resolution and a frequency dimension resolution (Paragraph 0028: the method includes, for each frame, using at least one processor to distribute the plurality of data symbols over a 2D OTFS delay-Doppler frame by assigning each data symbol to its own unique 2D OTFS delay-Doppler frame location. Paragraph 0095: for a total bandwidth BW and M subcarriers, the frequency resolution can be…and the time resolution can be…), and
wherein the communication mode defines a combination of a frequency dimension resolution and a time dimension resolution of the two-dimensional grid in the (Paragraph 0095: for a total bandwidth BW and M subcarriers, the frequency resolution can be…and the time resolution can be… The communication mode described defines the recited resolution.).
Shlomo does not disclose wherein the processing module is configured to select a communication mode from a plurality of communication modes for the communication between the wireless communication device and the wireless communication device, and wherein the processing module is configured to initially select a default communication mode of the plurality of the plurality of communication modes for the communication between the wireless communication device and the further wireless communication device.  
Patino discloses a method and wireless device for selecting a communication mode. Paragraph 0063 discloses a communication mode is selected from the total possible communication modes stored at 402 as the operating communication mode. An initial operating mode is selected during initiation of the wireless communication. The initial operating communication mode may represent the communication mode that provides the highest quality and reliability for the wireless communication. Paragraph 0073 discloses the method 400 returns to 408 to select or choose another candidate communication mode.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the communication mode selection of Patino into the wireless device, method and program of Shlomo. The selection of the desired communication mode will allow for more efficient communication since a mode is selected based on battery life or quality and reliability.
(Shlomo: Paragraph 0028: the method includes, for each frame, using at least one processor to distribute the plurality of data symbols over a 2D OTFS delay-Doppler frame by assigning each data symbol to its own unique 2D OTFS delay-Doppler frame location. Paragraph 0095: for a total bandwidth BW and M subcarriers, the frequency resolution can be…and the time resolution can be… Paragraph 0125: another simplifying assumption is to represent the channel Delay-Doppler impulse response at the same level of resolution as the resolution of the different burst times and different frequency subcarriers used to transmit the OTFS waveforms. This assumption is generally fairly accurate so long as different burst times and different burst frequency subcarriers are set according to the teaching discussed herein. However, other levels of resolution may also be used as desired.).  
Regarding claim 3, the combination discloses wherein the communication between the wireless communication device and the further wireless communication device comprises a plurality of data frames that are transmitted between the between the wireless communication device and the further wireless communication device (Shlomo: Paragraph 0028: the method includes, for each frame, using at least one processor to distribute the plurality of data symbols over a 2D OTFS delay-Doppler frame by assigning each data symbol to its own unique 2D OTFS delay-Doppler frame location,), wherein theVWA190910PAEP_US- 40 - processing module is configured to change the communication mode during the communication between the between the wireless (Patino discloses a method and wireless device for selecting a communication mode. Paragraph 0063 discloses a communication mode is selected from the total possible communication modes stored at 402 as the operating communication mode. An initial operating mode is selected during initiation of the wireless communication. The initial operating communication mode may represent the communication mode that provides the highest quality and reliability for the wireless communication. Paragraph 0073 discloses the method 400 returns to 408 to select or choose another candidate communication mode.).  
Regarding claim 4, the combination discloses wherein the time dimension resolution defines a number of points N along a time dimension of the two-dimensional grid in the time- frequency plane, wherein the frequency dimension resolution defines a number of points M along a frequency dimension of the two-dimensional grid in the time-frequency plane (Shlomo: Paragraph 0095: for a total bandwidth BW and M subcarriers, the frequency resolution can be…and the time resolution can be…).  
Regarding claim 5, the combination discloses wherein a product of the number of points along the time dimension and the number of points along the frequency dimension of the two- dimensional grid in the time-frequency plane is the same for the communication modes of the plurality of communication modes (Shlomo figures 14 and 15 show the dimensions of the time and frequency plane. Patino: discloses the changing of a communication mode so communication can continue according to certain conditions in paragraph 0012. Patino does not disclose the communication modes will alter a time-frequency plane.).  
Regarding claim 6, the combination discloses wherein the default communication mode defines a combination of a frequency dimension resolution and a time dimension resolution wherein M = N (Shlomo: Paragraph 0095: for a total bandwidth BW and M subcarriers, the frequency resolution can be…and the time resolution can be…. This, for example can produce a doppler frequency resolution of 1/Tf and a time delay resolution of 1/BW. This will result in M=N).
Regarding claim 7, the combination discloses wherein the default communication mode defines a combination of a frequency dimension resolution and a time dimension resolution wherein M <=N and 4M >=N or wherein M >= N and M <= 4N (Shlomo: Paragraph 0095: for a total bandwidth BW and M subcarriers, the frequency resolution can be…and the time resolution can be…. This, for example can produce a doppler frequency resolution of 1/Tf and a time delay resolution of 1/BW. This will result in M=N. However, other resolutions are also possible.).  
Regarding claim 8, the combination discloses wherein the default communication mode defines a combination of a frequency dimension resolution and a time dimension resolution wherein the number of points N along the time dimension is larger than a minimal number of points Nmin and smaller than a maximal number of points Nmax along the time dimension, and wherein the number of points M along the frequency dimension is larger than a minimal number of points Mmin and smaller than a maximal number of points Mmax along the frequency dimension (values for M and N will be acceptable values. Therefore M and N will be above a minimum value and below a maximum value permitted in the communication mode.).  
Regarding claim 9, the combination discloses wherein the default communication mode defines a pulse shape to use for the communication (Shlomo figure 17 shows the pulse shape of the waveform used in the communication mode described.).  
Regarding claim 10, the combination discloses wherein the two-dimensional time-frequency grid is derived from a two-dimensional grid in a delay-Doppler plane having a delay dimension and a Doppler dimension (Shlomo: Figure 8 and Paragraph 0028: the method includes, for each frame, using at least one processor to distribute the plurality of data symbols over a 2D OTFS delay-Doppler frame by assigning each data symbol to its own unique 2D OTFS delay-Doppler frame location,).  
Regarding claim 11, the combination discloses wherein the data frame is an Orthogonal Time- Frequency Spreading data frame (Shlomo: Paragraph 0028: the method includes, for each frame, using at least one processor to distribute the plurality of data symbols over a 2D OTFS delay-Doppler frame by assigning each data symbol to its own unique 2D OTFS delay-Doppler frame location,).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

5.	Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-15 of copending Application No. 17/069,947 in view of Patino et al (US 2013/0273964).
	Regarding claims 1 and 12-14, the reference discloses the apparatus, wireless communication device, method and program stated in claims 1 and 13-15 respectively. The reference includes additional subject matter that is not recited in the instant claims. The reference does not disclose wherein the processing module is configured to initially select a default communication mode of the plurality of the plurality of communication modes for the communication between the wireless communication device and the further wireless communication device.  
Patino discloses a method and wireless device for selecting a communication mode. Paragraph 0063 discloses a communication mode is selected from the total possible communication modes stored at 402 as the operating communication mode. An initial operating mode is selected during initiation of the wireless communication. The initial operating communication mode may represent the communication mode that provides the highest quality and reliability for the wireless communication. Paragraph 0073 discloses the method 400 returns to 408 to select or choose another candidate communication mode.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the communication mode selection of 
Regarding claims 2 and 10, the limitations are disclosed in claim 12 of the reference.
Regarding claim 3, the limitations are disclosed in claim 6 of the reference.
Regarding claim 4, the limitations are disclosed in claim 7 of the reference.
Regarding claim 5, the limitations are disclosed in claim 8 of the reference.
Regarding claim 6, the limitations are disclosed in claim 9 of the reference.
Regarding claim 7, the limitations are disclosed in claim 10 of the reference.
Regarding claim 8, the limitation is not expressly recited in the claims, the M and N dimensions are recited in claims 7-10 of the reference. The values for M and N are required to be acceptable values for the apparatus to function. Therefore M and N will be above a minimum value and below a maximum value permitted in the communication mode for the apparatus to function as described in the claims.
Regarding claim 9, the limitations are disclosed in claim 11 of the reference.
Regarding claim 11, the limitations are disclosed in claim 12 of the reference.
This is a provisional nonstatutory double patenting rejection.

6.	Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-8 and 11-15 of copending Application No. 17/063,923. 

Regarding claims 2 and 10, the limitations are disclosed in claim 12 of the reference.
Regarding claim 3, the limitations are disclosed in claim 3 of the reference.
Regarding claim 4, the limitations are disclosed in claim 5 of the reference.
Regarding claim 5, the limitations are disclosed in claim 6 of the reference.
Regarding claim 6, the limitations are disclosed in claim 7 of the reference.
Regarding claim 7, the limitations are disclosed in claim 8 of the reference.
Regarding claim 8, the limitation is not expressly recited in the claims, the M and N dimensions are recited in claims 7-10 of the reference. The values for M and N are required to be acceptable values for the apparatus to function. Therefore M and N will be above a minimum value and below a maximum value permitted in the communication mode for the apparatus to function as described in the claims.
Regarding claim 9, the limitations are disclosed in claim 11 of the reference.
Regarding claim 11, the limitations are disclosed in claim 12 of the reference.
This is a provisional nonstatutory double patenting rejection.


Regarding claims 1 and 12-14, the reference discloses the apparatus, wireless communication device, method and program stated in claims 1, 3 and 13-15 respectively. These claims include further limitations that are not required by the instant claims. Claim 1 recites most of the limitations. Claim 4 of the reference further discloses the selection of an initial default communication mode of the plurality of communication modes. 
Regarding claims 2 and 10, the limitations are disclosed in claim 12 of the reference.
Regarding claim 3, the limitations are disclosed in claim 11 of the reference.
Regarding claim 4, the two dimensional grid will have points along both axis. These points can be labelled N and M.
Regarding claim 8, the limitation is not expressly recited in the claims. However, the values for M and N are required to be acceptable values for the apparatus to function. Therefore M and N will be above a minimum value and below a maximum value permitted in the communication mode for the apparatus to function as described in the claims.
Regarding claim 11, the limitations are disclosed in claim 12 of the reference.
This is a provisional nonstatutory double patenting rejection.


Regarding claims 1 and 12-14, the reference discloses the apparatus, wireless communication device, method and program stated in claims 1, 11 and 13-15 respectively. Claim 1 recites most of the limitations. Claim 11 of the reference further discloses the initial use of a default communication mode of the plurality of communication modes. A selection is inherent in that use.
Regarding claims 2 and 10, the limitations are disclosed in claim 12 of the reference.
Regarding claim 3, the limitations are disclosed in claim 10 of the reference.
Regarding claim 4, the two dimensional grid will have points along both axis. These points can be labelled N and M.
Regarding claim 8, the limitation is not expressly recited in the claims. However, the values for M and N are required to be acceptable values for the apparatus to function. Therefore M and N will be above a minimum value and below a maximum value permitted in the communication mode for the apparatus to function as described in the claims.
Regarding claim 11, the limitations are disclosed in claim 12 of the reference.
This is a provisional nonstatutory double patenting rejection.

s 1-4, 8 and 10-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10-15 of copending Application No. 17/069,943 in view of Patino et al (US 2013/0273964).
	Regarding claims 1 and 12-14, the reference discloses the apparatus, wireless communication device, method and program stated in claims 1, 10 and 13-15 respectively. The reference includes additional subject matter that is not recited in the instant claims. The reference does not disclose wherein the processing module is configured to initially select a default communication mode of the plurality of the plurality of communication modes for the communication between the wireless communication device and the further wireless communication device.  
Patino discloses a method and wireless device for selecting a communication mode. Paragraph 0063 discloses a communication mode is selected from the total possible communication modes stored at 402 as the operating communication mode. An initial operating mode is selected during initiation of the wireless communication. The initial operating communication mode may represent the communication mode that provides the highest quality and reliability for the wireless communication. Paragraph 0073 discloses the method 400 returns to 408 to select or choose another candidate communication mode.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the communication mode selection of Patino into the wireless device, method and program of the reference. The selection of the desired communication mode will allow for more efficient communication since a mode is selected based on battery life or quality and reliability.

Regarding claim 3, the limitations are disclosed in claim 9 of the reference.
Regarding claim 4, the two dimensional grid will have points along both axis. These points can be labelled N and M.
Regarding claim 8, the limitation is not expressly recited in the claims. However, the values for M and N are required to be acceptable values for the apparatus to function. Therefore M and N will be above a minimum value and below a maximum value permitted in the communication mode for the apparatus to function as described in the claims.
Regarding claim 11, the limitations are disclosed in claim 11 of the reference.
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M. BURD whose telephone number is (571)272-3008.  The examiner can normally be reached on 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KEVIN M BURD/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        8/25/2021